Appeal by the defendant from three judgments of the County Court, Suffolk County (Mazzei, J.), all rendered May 25, 1983, convicting him of robbery in the second degree under indictment No. 2220/82, upon his plea of guilty, of robbery in the first degree under indictment No. 2390/82, upon his plea of guilty, and robbery in the first degree under indictment No. 2391/82, upon a jury verdict, and imposing sentences.
Ordered that the judgments are affirmed.
With regard to indictment No. 2391/82, the defendant contends that the testimony of the complaining witness, the sole witness to the robbery, and his iderffcification of the defendant as the perpetrator of the robbery were incredible and that the verdict was, therefore, against the weight of the evidence. We disagree.
The jury’s determination of credibility, as well as the weight to be accorded to the evidence presented should not be disturbed on appeal unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). A review of the record *725reveals that the jury properly accorded little weight to the minor discrepancies in the complaining witness’s testimony as brought out on cross-examination and chose to credit his testimony, including his identification of the defendant. Therefore, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contention and find it to be without merit. Brown, J. P., Rubin, Eiber and Sullivan, JJ., concur.